Mr. Justice Sheldon delivered the opinion of the Court: The bill in chancery, in this case, sets up that the United States, on March 24, 1854. owned the south-west quarter of section one, in township twenty-two north, of range six east, in McLean county, in this State ; that it was subject to entry at the land office in Danville, in this State.; that Daniel Wormeldorff entered the same on that day, paid $200 for it, and received the receiver’s receipt therefor, whereby he became, in equitv, the owner, and was entitled to a patent; that afterward, January 9, 1858, the land was by mistake conveyed by the United States to the State of Illinois, as being unentered and swamp land, and January 26. 1858, was conveyed by the State to McLean county ; that on December 6, 1862, it was conveved by the county to Charles E. Hovey, and that, by sundry mesne conveyances, his title has become vested in Miles S. Rankin, the defendant, now in possession of the land ; that complainant has the equitable title of Wormeldorff vested in him ; that Rankin only holds the legal title as trustee for complainant, and prays for the conveyance of. it._ Upon a hearing on answer, replication and proofs, the circuit court dismissed the bill. Complainant appealed. There is no essential dispute as to, what as we regard, the material facts. On September 28, 1850, Congress passed an act to grant to the States in which the} were situated, certain swamp and overflowed lands ; and the General Assembly of the State of Illinois, by an act approved January 22, 1852, granted such of said lands as were in this State-to the counties in which they were situated. An agent was appointed for the county of McLean, in which this quarter section is located, to select therein such lands as the county was entitled to under said legislation. The lands were accordingly selected, and among the lands so selected was the quarter section in controversy. The list of the lands selected, embracing this tract, Avas filed in the office of the Auditor of this State, March 16, 1852, and the selection was approved by the Surveyor General for Illinois and Missouri, October 17, 1853, and by the Secretary of the Interior, October 29, 1857. On the 9th of January, 1858, a patent was issued from the United States to the State of Illinois for a large quantity of swamp lands, including the quarter section in question, and January 26, 1858, it, among other swamp lands, was conveyed by the State to McLean county. On the 4th of March, 1858, the county contracted to sell to one Charles E. Hovey this quarter section, for part cash and the balance in one and two years. Hovey paid for the land, and on January 6, 1862. the county conveyed its title to Hovey. He sold and conveyed the land to Amos Hovey, May 21, 1864, and the latter, on September 28, 1865, sold and conveyed the same to Leland A. Hovey, who, on June 9. 1866, executed a trust deed of the land to secure a loan of money, and on October 3. 1871. the quarter section was sold under the trust deed, and purchased by one George W. Monroe: and he, on the 13th of May, 1872, sold and conveyed the same to appellee, Bankin. On March 24, 1851, Daniel Wormeldorff entered the same tract of land at the United States Land Office at Danville, in this State, receiving the receiver’s duplicate receipt therefor— the books of the Land Office showing a subsequent cancellation of the entry. Whatever interest was acquired bv Wormeldorff, is vested in the appellant. We find it unnecessary to consider more than one of the several grounds of defense which have been urged in argumeat, and that is, that Bankin, as well as his immediate grantor, and his remote ones under the county, were bona fide purchasers for a valuable consideration without notice of the equitable title claimed to have been acquired by Wormeldorff. This is an entirely satisfactory ground upon which an affirmance of the decree may be placed. There is no evidence whatever of actual notice on their part, or that of either of them, of the adverse claim which is here set up. and the proof distinctly negatives such notice. The land was unoccupied and entirely unimproved until up to the time of Ban kin’s purchase, when he immediately took possession of it, and has cultivated it ever since. Iso evidence of complainant’s alleged equitable interest was ever recorded, and there is nothing to affect Bankin, or the other purchasers under the county, with constructive notice of complainant’s claim. Admitting that "Wormeldorff’s entry of the land was a valid one, and that he thereby acquired a complete equitable title to the land, there is no pretense that he ever obtained the legal title. That, having been conveyed by the United States to the county of McLean, and passed from the county to successive bona fide purchasers under it for a valuable consideration without notice, and being now vested in Bankin as such a purchaser, he is entitled to hold the same without interference from a court of equity. He has an equity, too, by reason of such a purchase, and his junior equity having been fairly united with the legal estate, will prevail over complainant’s prior equity. Brown et al. v. Welch, 18 Ill. 343 ; McNary v. Southworth, 58 id. 473. It is answered that the doctrine of caveat emptor applies to all purchases from the government; that all patents are simply deeds of quit-claim, and convey no better legal or equitable title than there might be in the government, and that the doctrine as to an innocent purchaser does not apply in such case. However this may be, we conceive it would only apply to the immediate purchaser, and would not extend to succeeding remote purchasers buying an apparently perfect title of record. As there was evidence that, as early as 1856 or 1857, there was entered on the book of “'land entries,” (the record of lands becoming taxable) in the county clerk’s office of McLean _ countv, the name of Daniel Wormeldorff as the person who had entered this land, with the date of. the entry, and that Wormeldorff, for some nine years, from 1856 to 1863, paid the 'taxes on the land ; these facts, it is insisted, were sufficient to put purchasers upon inquiry. But to have any effect in that wise, the knowledge of the facts must have been brought home to the purchasers. They are facts which, in order to affect a purchaser, he must have actual notice of; there is no constructive notice of such facts. At that time, reports of the entries of public lands were certified by the Auditor to the several county clerks in the State ; and the list of entries so furnished by the Auditor was copied by the clerk into his book of “land entries;” but all this was for the purpose of taxation, not óf notice of the entries. lío such effect of notice has been given by law to such report, or book of land entries. Such entries, books and papers in the office of the county clerk are not constructive notice of their subject matter to subsequent purchasers. Bourland v. The County of Peoria, 16 Ill. 538. There is no evidence whatever of anx actual notice on the part of any of these purchasers under the county, previous to their purchase, of this entry of Wormeldorff's name in the book of land entries, or of his paying any taxes. The defendant fully occupies the position of a bona fide purchaser for a valuable consideration paid without notice, and he is entitled to protection as such. The decree dismissing the bill was right, and it is affirmed. Decree affirmed. Mr. Justice Scott dissents.